        Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 1 of 14




                                                                               20-MJ-6762-MPK

                  AFFIDAVIT OF SPECIAL AGENT TIMOTHY TABER

       I, Special Agent Timothy Taber, being duly sworn, depose and state as follows:

                                       INTRODUCTION

           1.   I am a Special Agent (“SA”) with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”) and have been so since May 2018. I have

received formal training in conducting criminal investigations at the Federal Law Enforcement

Training Center in Glynco, Georgia. Prior to becoming a SA with HSI, I was an Intelligence

Analyst with the Federal Bureau of Investigation for approximately ten years. In 2005, I

graduated from Northeastern University with a bachelor’s degree in criminal justice. In 2006, I

graduated from Suffolk University with a master’s degree in criminal justice. I am currently

assigned to HSI Boston, Massachusetts Document and Benefit Fraud Task Force (“DBFTF”),

which is comprised of law enforcement agents and officers from federal, state, and local

agencies. As part of the DBFTF, I am responsible for conducting investigations involving but

not limited to the manufacturing, counterfeiting, alteration, sale, and use of identity documents

and other fraudulent documents to evade immigration laws or for other criminal activity. Due to

my training and experience, as well as from interactions with other law enforcement officers, I

am familiar with the methods, routines, and practices of document counterfeiters, vendors, and

persons who fraudulently obtain or assume false identities.

           2.   The DBFTF is currently investigating United States citizens who are believed to

have obtained stolen identities of other United States citizens from Puerto Rico. Many of these

individuals used the stolen identities to open bank accounts and/or credit cards to fraudulently

purchase, register, and/or export vehicles as part of a multi-state scheme involving financial
        Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 2 of 14




fraud, auto theft, and the exportation of stolen goods.

           3.    I am submitting this affidavit in support of an application for an Order, pursuant

to Rule 41(e)(2)(C) and Title 18, United States Code, Section 3117, authorizing agents of HSI to

surreptitiously install, monitor, repair, replace, and use a real-time Global Positioning System

(“GPS”) mobile tracking device for 45 days on the following motor vehicle located in the

District of Massachusetts (hereinafter, the “Subject Vehicle”) for the purpose of monitoring and

recording data regarding the movement of this motor vehicle both inside and outside the District

of Massachusetts:

                a.    A GRAY 2020 CADILLAC XT5, NEW YORK REGISTRATION
                      JKE3715, BEARING VIN 1GYKNCRS0LZ125753.

           4.    I submit this affidavit in furtherance of an ongoing criminal investigation into

Ramon CRUZ (DOB xx-xx-1996) and other co-conspirators (hereinafter, the “Targets”)

concerning violations of federal law, including 18 U.S.C. § 1343 (Wire Fraud), 18 U.S.C. § 1344

(Bank Fraud), 18 U.S.C. § 1349 (Conspiracy to Commit Bank Fraud), 18 U.S.C. § 1028A

(Aggravated Identity Theft), and/or 42 U.S.C. § 408 (Misuse of a Social Security Number)

(collectively, the “Target Offenses”).

           5.    As further described below, there is probable cause to believe that: (a) CRUZ has

committed, is committing, and will continue to commit violations of one or more criminal

statutes cited above; (b) the Subject Vehicle is being and will be used to facilitate the

commission of these offenses; and (c) the data obtained from the GPS device about the

geographic location of the Subject Vehicle will constitute and/or will lead to evidence, fruits, and

instrumentalities of the aforementioned crimes, as well as to the identification of the individuals

who are committing those and related crimes.

           6.    As a result of my personal participation in the investigation, review of reports



                                                  2
        Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 3 of 14




submitted by other law enforcement personnel, and my consultations with other law enforcement

officers, I am familiar with this investigation. I submit this affidavit for the limited purpose of

establishing probable cause for the requested warrant. Accordingly, I have not included each

and every fact known to me and other law enforcement officers involved in this investigation.

                                      PROBABLE CAUSE

                                  Background of Investigation

           7.   Since approximately January 2019, HSI special agents have been investigating a

scheme involving the use of stolen identities to fraudulently open bank accounts and credit cards

and purchase vehicles, many of which vehicles are then exported out of the United States. More

specifically, the investigation has revealed a number of individuals using the stolen identities of

United States citizens from Puerto Rico to fraudulently finance late-model vehicles from

dealerships in Massachusetts with zero dollars down. At the dealerships, the individuals provide

a variety of common identification and credit-related documents, including Puerto Rico driver’s

licenses and Social Security cards as proof of identification. The perpetrators of this fraudulent

scheme do not make down payments or subsequent payments on the vehicles, resulting in the

dealership or relevant lending financial institution taking a total loss for the vehicles. The

individuals have also been successful in opening bank accounts in the same stolen identities prior

to fraudulently purchasing the vehicles. Individuals perpetrating the scheme max out associated

credit cards within days or weeks and rarely make any payments on the accounts. On October

6, 2020, Alvin RIVERA and five co-defendants were indicted in this District for conspiracy to

commit wire fraud, wire fraud, aggravated identity theft, and misuse of a social security number

in connection with this scheme, in United States v. Alvin Rivera et al., 20-CR-10228-PBS. As



                                                  3
         Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 4 of 14




described further below, the investigation has uncovered evidence that CRUZ is also involved in

a conspiracy with RIVERA and others involving aggravated identity theft and bank and wire

fraud.

           8.   Based on the information set forth below, as well as my training and experience,

I believe that CRUZ and others have been and/or are currently using the Subject Vehicle in

furtherance of the Target Offenses and that there is probable cause to believe that the specific

location from a GPS tracker on the Subject Vehicle will lead to evidence of the Target Offenses,

as well as potential additional criminal conduct.

          Probable Cause to Believe that Cruz is Committing the Target Offenses

           9.   HSI’s investigation to date has yielded substantial evidence that the Targets are

engaged in criminal conduct, including violations of the Target Offenses. More specifically, on

or about September 9, 2020, I obtained a search warrant for RIVERA’s residence at 15 Brockton

Avenue, Haverhill, Massachusetts. See 20-MJ-6560-MPK. DBFTF agents and officers

executed the search warrant on September 10, 2020 and seized numerous fraudulent documents,

stolen identity profiles with related financial information, approximately fifty cell phones,

numerous fraudulent out-of-state licenses, fraudulent credit/debit cards and fraudulent social

security cards. One of the cell phones seized by agents was powered on at the time of the

warrant and is believed to be RIVERA’s personal cell phone. During a cursory review of the

phone, agents discovered mugshot-style photographs stored within. One of the mugshot style

photographs was of an individual who agents identified as CRUZ.

           10. Based on my training and experience, as well as my familiarity with this

investigation, I am aware that RIVERA stored mugshot-style photographs in his phones so that



                                                    4
          Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 5 of 14




he could make or otherwise procure false identification documents for co-conspirators to use in

opening bank accounts, obtaining credit cards, and obtaining fraudulent loans. For example, a

search of a prior phone owned by RIVERA, also pursuant to a search warrant, revealed

numerous mugshot-style photos and photos of fraudulent identity cards using the mugshot-style

photos, that were ultimately used in fraudulent transactions by co-conspirators that were also

arrested on September 10, 2020.

             11. On or about October 14, 2020, HSI Special Agents conducted a forensic analysis

of RIVERA’s cellphone, which was seized from his residence on September 10, 2020, and

discovered a WhatsApp conversation between RIVERA and CRUZ. On September 3, 2020

RIVERA messaged CRUZ, “Yo ur pro [profile] address reflected for RICARDO so now we can

go out n play at the retail stores. Want to apply at a few stores today n see what we get.”

             12. On September 6, 2020, RIVERA sent the following information to CRUZ

through WhatsApp:

                  R.J.T.L.,1 421 Litchfield St. Apt 1, Torrington, CT 06790-6660
                  Been in residence 5Y 7M
                  Monthly rent: $980
                  DOB: xx/xx/1980 AGE: 40
                  SSN: xxx-xx-1970
                  Phone: 860-278-9348
                  Email: TXXXXXroofingcompany80@gmail.com
                  Mailing Address: R.J.T.L., 33 Dixwell Ave, Suite #168, New Haven, CT 06511

                  Business Name & Address: TXXXXX Roofing Company, 421 Litchfield St,
                  Torrington, CT 06790
                  Been in Business: 5Y 6M
                  Annual Income: $203,000


1 The identity of the victim, R.J.T.L., is known to the government. These initials represent the victim’s first name,
middle name, paternal last name and maternal last name. To protect the victim’s privacy, the initials “R.J.T.L.,” and
“R.T.L.” are used in this affidavit to reflect the variations of the victim’s full name that were used by RAMON
CRUZ. Likewise, the victim’s last name has been redacted from the email and business name listed in the profile.
The victim’s first name (Ricardo) is included occasionally where necessary to convey meaning.

                                                          5
         Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 6 of 14




                 Monthly Income: $16,916

                 Chase Bank Personal Checking Account:
                 Date Opened: July 27, 2020
                 Opening Deposit: $25
                 Online Banking Username: Ricardoxxxx
                 Password: xxxxxxxxx
                 Account#: 632xxxxxx
                 Debit Card #: xxxx-xxxx-xxxx-3609

                 *Palma 7772

Based on my familiarity with this investigation, I know that RIVERA would commonly message

“profiles” containing stolen identity information and additional made-up biographical details to

co-conspirators so they could “study” the stolen identity prior to using it. As described below, I

believe that CRUZ used the R.J.T.L. identity to, among other things, open bank accounts and

receive funds obtained through a conspiracy with RIVERA and Neida LOPEZ.

             13. In November 2020, agents received                                              from Chase

Bank on account# 632xxxxxx in the name of R.J.T.L and with social security number xxx-xx-

1970, the account referenced in paragraph 12. Financial statements indicate the account was

opened on July 27, 2020 in Hartford, CT with a deposit of $25. The account holder listed 421

Litchfield St Apt 1 Torrington, CT as his home address and (860) 278-9348 as his phone number

– the same details as were listed in the fraudulent R.J.T.L. profile that RIVERA sent to CRUZ.

Chase documents show the account was opened with Pennsylvania driver’s license # 4000632 as

the primary identification type and social security card xxx-xx-1970 as a secondary identification

type. Transaction details show that on August 18, 2020, person-to-person payments of $4,000

and $500 were made to the R.J.T.L. Chase account from “K.N.” 3 via Stride Bank. Most of


2 The investigation has revealed that “Palma” is a nickname or alias that co-conspirators use for CRUZ.
3 The identity of the victim, K.N., is known to the government. These initials represent the victim’s first name and

                                                         6
         Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 7 of 14




this money was withdrawn from the Chase account the same day or the next day; on August 18,

2020, $503 was withdrawn, and on August 19, 2020 $3,900 was withdrawn from the Chase

account.

             14. During the search of RIVERA’s residence at 15 Brockton Ave on September 10,

2020, agents located and seized Chime4 Debit Card xxxx-xxxx-xxxx-5252 in the name of K.N.

Agents subsequently learned that an Economic Injury Disaster Loan from the Small Business

Administration totaling $44,000 had been deposited onto the card on or about August 4, 2020.

                                                                                      agents learned the card

had a balance of 87 cents as of August 31, 2020; most of the funds had been expended on Apple

iPhones in Salem, New Hampshire.

             15. Also at RIVERA’s residence, agents located a fraudulent Georgia driver’s license

in the name of K.N., which depicted Neida LOPEZ. LOPEZ was arrested, as part of this

investigation, on September 10, 2020 and indicted on charges of conspiracy to commit wire

fraud and aggravated identity theft on September 29, 2020, in United States v. Neida Lopez, 20-

CR-40035.

             16. Further review of RIVERA’s cellphone revealed a WhatsApp conversation

between RIVERA and “MOM” (believed to be LOPEZ, based on the context set forth below),

which took place between approximately 4:19 p.m. and 4:33 p.m. on August 18, 2020, the same

day the person-to-person payment was made from K.N.’s Chime Card to the R.J.T.L. Chase

account. Below is a summary of the conversation:



last name.
4 According to its web site, Chime is a financial technology company. It connects users to bank services provided
by The Bancorp Bank or Stride Bank, N.A.


                                                        7
        Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 8 of 14




       MOM            Yo it’s the same guy

       RIVERA         Fuck

       MOM            And they took the ID

       MOM            To a banker in the back

       MOM            I’m gonna see what I do. If I pull this off u sooo owe me

       RIVERA         U should’ve told them why they taking your ID

       MOM            Palma spoke not me

       RIVERA         WTF u know we never allow that

       RIVERA         Try to show the girl your chime card n the chime account
                      on your phone showing u linked the card to your chime
                      to transfer the money
       RIVERA         That u only there to clarify the money transfer from your
                      chime account to Mr. Ricardo’s Chase account n that’s
                      all


          17. Based on my training and experience, as well as my knowledge of this

investigation, I believe that this conversation occurred while LOPEZ (using K.N.’s identity) was

at a bank with CRUZ (using R.J.T.L.’s identity). LOPEZ was first informing RIVERA that an

employee was working with whom she had used another stolen identity and she was concerned

he would recognize her. She then informed RIVERA that bank employees took the identity

document she and “Palma” (CRUZ) had presented. RIVERA then becomes upset, saying

“they” should never allow bank employees to physically take an identity document and she

should have asked why they needed her identity document. LOPEZ informed RIVERA that

“Palma” (CRUZ), was doing all the talking. RIVERA suggested that LOPEZ tell bank

employees that she was trying to transfer money from her Chime account to “Mr. Ricardo’s



                                                8
        Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 9 of 14




Chase Account.”

          18. Bank records show the transfer was successful, as two person-to-person payments

were conducted on August 18, 2020 from the K.N. Chime card (i.e., the associated Stride Bank

account) to the R.J.T.L. Chase account. I believe that LOPEZ and CRUZ were representing

themselves to be K.N. and R.J.T.L. and were attempting to transfer funds from one fraudulent

account to another under the direction of RIVERA and in furtherance of their conspiracy.

          19. Additionally, in RIVERA’s cell phone that was seized on September 10, 2020,

agents located another messaging conversation that RIVERA engaged in on August 18, 2020,

this time with “$ RICARDO $” at 860-278-9348, which is the same phone number associated

with the R.J.T.L. profile that RIVERA messaged CRUZ. At approximately 1:56 p.m., $

RICARDO $ messaged RIVERA, “I’m next up in the teller,” to which RIVERA responded, “the

balance is there, $4,520.” RIVERA then sent a series of messages providing an explanation for $

RICARDO $ to provide to the bank teller about why he was withdrawing the money and where

the money came from. RIVERA told $ RICARDO $ to explain the money was “a first and last

security payment for an apartment you are renting to K.N.” He told $ RICARDO $ that if they

called K.N., RIVERA had the phone and would answer like he was her husband. RIVERA and

$ RICARDO $ then conversed for approximately 20 minutes about $ RICARDO $ having issues

withdrawing the money. The conversation then picked up approximately two hours later, when

$ RICARDO $ appeared to be attempting to withdraw money yet again, when he messaged to

RIVERA, “If they try to scan them ID’s its gonna be problematic.” At approximately 5:29 p.m.,

$ RICARDO $ messaged, “They trynna verify signatures” to which RIVERA messaged back,

“WTF” and “Sign how u always sign bro.”



                                               9
       Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 10 of 14




                Probable Cause to Believe That the Subject Vehicle’s Location Will
                  Constitute and Lead to Evidence of CRUZ’s Criminal Activity

           20. On November 5, 2020, agents received information from Hertz that the Subject

Vehicle was rented by R.T.L. of 421 Litchfield, Torrington, Connecticut on September 10, 2020,

the date that 8 individuals connected to this investigation were arrested. The individual

purporting to be R.T.L. paid with Chase Visa card xxxx-xxxx-xxxx-3609 (the account discussed

in paragraph 12) and provided 860-278-9348 (the number associated with the R.J.T.L. “profile”

discussed in paragraph 12, and with $ RICARDO $ as discussed in paragraph 19) as his phone

number. He was supposed to return the vehicle on October 6, 2020. Hertz informed agents

that the vehicle was not returned, payment was overdue and an attempt at payment was

conducted on November 5, 2020, which was returned as denied. Hertz also suspected that the

global positioning system (“GPS”) device on the Subject Vehicle had been tampered with. As

of December 9, 2020, the Subject Vehicle still had not been returned to Hertz.

           21. On December 1, 2020, SA Jacqleen Cunningham, with whom I am working on

this investigation, obtained a search warrant for location information for a mobile phone assigned

number 978-305-7514 (“Target Mobile Phone”), which was believed to be used by CRUZ. See

20-MJ-6761-MPK. On December 2, 2020, at approximately 10:30 am, DBFTF agents and

Methuen police, initiated surveillance at 66 Pleasant Street, Methuen, MA (“Subject Address”),

the suspected residence of CRUZ. During that time, location information placed the Target

Mobile Phone within an area that included the location of the Subject Address. At

approximately 1:00 pm, DBFTF agents observed CRUZ exit the Subject Address and depart in

the Subject Vehicle as the sole occupant. Within minutes, CRUZ, while driving the Subject

Vehicle, was stopped by Methuen police for driving over the speed limit. CRUZ provided


                                               10
Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 11 of 14
       Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 12 of 14




           23. Based on the above facts, and my training and experience, I believe CRUZ is the

person who fraudulently misrepresented himself as R.J.T.L. to Chase Bank and Hertz, and that

he is the user of the Subject Vehicle. I believe that he rented the Subject Vehicle on September

10 out of concern that law enforcement was following the vehicle he was using previously, and

that his method of driving at excessive speeds (described in more detail in the affidavit in support

of the search warrant in 20-MJ-6761-MPK) is intended to evade surveillance. This behavior

leads me to believe that CRUZ is still engaged in conduct in furtherance of the conspiracy

described above.

           24. I believe that authorization to install a GPS device on the Subject Vehicle will

allow agents to more definitively identify the Subject Vehicle’s – and therefore CRUZ’s –

location, and gather evidence of whether the Subject Vehicle to determine if it is being utilized to

commit the Target Offenses.

           25. I also know that targets of this investigation commonly travel with and conduct

fraud with co-conspirators, with one individual acting as a “lookout” while the other attempts a

transaction; it appears that LOPEZ and CRUZ operated in this manner before LOPEZ’s arrest.

Agents expect that obtaining the location of the Subject Vehicle will help law enforcement to

identify additional co-conspirators working with CRUZ.

           26. Finally, information regarding the location of the Subject Vehicle is likely to

assist investigators in locating CRUZ in order to effectuate an arrest for the Target Offenses, at

the appropriate time.

           27. Based on the foregoing, I believe that there is probable cause to believe that

information about the Subject Vehicle’s location and movement will lead to, among other things,



                                                 12
       Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 13 of 14




the identification of physical locations at which criminal activity is being conducted, where

evidence of criminal conduct is being stored, the identification of criminal associates of CRUZ,

and the location of CRUZ.

                                AUTHORIZATION REQUEST

         28.   WHEREFORE, the United States requests that the Court issue a warrant

authorizing members of HSI or their authorized representatives, including but not limited to

other law enforcement agents and technicians assisting in the above-described investigation, to

install a tracking device in or on the Subject Vehicle within the District of Massachusetts within

10 calendar days of the warrant’s issuance and to repair, replace, maintain and remove said

tracking device from the Subject Vehicle after the use of the tracking device has ended; to move

the Subject Vehicle to effect the tracking device’s installation, repair, replacement, and removal;

and to monitor the tracking device for a period of 45 days following the warrant’s issuance. To

ensure the safety of the executing officer and to avoid premature disclosure of the investigation,

the United States further requests the Court authorize installation, replacement, maintenance, and

removal of the tracking device during both daytime and nighttime hours.

         29.   Because there is reasonable cause to believe that providing immediate notification

would seriously jeopardize the investigation, the United States also requests that the warrant

delay notification of the execution of the warrant for a period not to exceed 30 days after the end

of the authorized period of tracking (including any extensions thereof), in accordance with 18

U.S.C. ' 3103a(b) and Federal Rule of Criminal Procedure 41(f)(3).




                                                13
Case 1:20-mj-06762-MPK Document 3-2 Filed 12/10/20 Page 14 of 14
